Cornish, J.
The trial court, in a workmen’s compensation case, overruled plaintiff’s motion to vacate the judgment previously entered, approving a lump sum settlement had between the parties. Plaintiff ■ appeals.
The motion asked vacation on the ground that the pleading or application for approval of the settlement did not state a cause which gave the court jurisdiction under the law to enter judgment. The pleading, after reciting facts which brought the parties under the compensation act, and which showed the nature and extent of the injury, for which compensation, under the law, is fixed at $12 a week, showed that the parties had agreed upon a lump sum payment in the sum of $500, and asked that the court approve the settlement. The point urged' is that the application did not show that the settlement, although agreed to, was a commutation. Neither the application nor the court’s order showed any agreement or finding as to the number of weekly payments to which *213the plaintiff was entitled. It is insisted that there must be a finding of the number of payments due, in order to have an amount which can be commuted'under the statute. >
The statute provides: “The interested parties shall have the right to settle all matters of compensation between themselves in accordance with the provisions of this article.” Rev. St. 1913, sec. 3677, as amended by section 12, ch. 85, Laws 1917. When the compensation is due for death or permanent disability (as here) it “may be commuted only upon the order or decision of the district court.” Rev. St. 1913, sec. 3681, as amended by section 16, ch. 85, Laws 1917. It further provides that, “where commutation is agreed upon, or ordered by the court, the lump sum to be paid shall be fixed at an amount which will equal the total sum of the probable future payments, capitalized at their present value upon the basis of interest calculated at five per centum per annum with annual rests.”
The compensation recoverable is proportionate to the injury or loss. The law fixes the amount to be paid weekly and the number of weeks for a total loss. If the loss is partial, the amount to be paid is determined by making a corresponding decrease in the number of weeks. In other words, if one-half the use of a foot has been lost, the compensation to be allowed would be for '62y> weeks, instead of 125 weeks, the time named in the law if the loss were total.
It would seem that, when parties attempt to settle, the main point, if any, in dispute must be the extent ot the injury, which determines- the number of future payments. In the case in hand, if loss were total, the payments would be $12 a week for 125 weeks. The settlement was for the lump sum of $500. The question appears to be whether the parties and thé trial judge must, with mathematical precision, first proportion the loss, then compute the' number of weeks, and then find the present worth of the total amount, or whether they will be permitted *214to agree upon a lump sum in settlement without carrying out the computation in detail. Of course, it would be only a problem in arithmetic to make the lump sum $500 by increasing or decreasing the proportion of loss, and accordingly the number of weeks. J
Although the use of the word “commute” makes the argument at least plausible, we hardly think the statute intends to impose this necessity upon the parties. Settlements are usually arrived at by compromise. The substance or meaning of a commutation will be. in the minds of the parties. The trial court, in giving or withholding its approval of the agreement, should be satisfied that no advantage has been taken of the employee, either in agreeing upon the extent of the injury or the proper commutation of the compensation to which he is entitled. The court has more to do than to see that the commutation is figured accurately. It has to decide whether the settlement is a fair one and whether it is for the best interests of the employee to receive his compensation in one payment.
The statute describes what the application shall contain. It requires only a concise statement of the terms of the settlement. This, the application in question did contain. The court acquired jurisdiction of the subject-matter and of the parties.
We have held that the purpose of the statute is to give a speedy, informal and inexpensive hearing and to avoid, as far as possible, the more technical forms of court procedure. Stoica v. Swift & Co., 100 Neb. 434; Bailey v. United States Fidelity & Guaranty Co., 99 Neb. 109.
We are of opinion that the evidence shows that the settlement had in this case and the order entered should not be' disturbed.
Affirmed.
Day, J., not sitting.